Exhibit 10.19

  SURETY BOND   Bond No. 08167820

KNOW ALL PERSONS BY THESE PRESENTS, that LABOR READY SOUTHEAST, INC. a
Corporation – of the State of Washington with headquarters in the City of
Tacoma, WA, as Principal, and FIDELITY AND DEPOSIT COMPANY OF MARYLAND a
corporation authorized to transactbusiness in Louisiana, as Surety, are held and
firmly bound unto the State of Louisiana for the use and benefit of all
employees of the Principal to whom or to the dependents of whom the Principal
may, during the life of this bond, become liable for benefits as the Louisiana
Workers, Compensation Act, in the full and just sum of Five Hundred Thousand and
No/100Dollars ($500,000.00––),for the payment of which we bind ourselves, our
successors or assigns, jointly and severally, firmly by these presents.

          WHEREAS, in accordance with the provisions of the Louisiana Workers'
Compensation Act and the rules of the Louisiana Office of Workers, Compensation
Administration, the Principal desires to self-insure its workers' compensation
benefits, and has made application for, or received from the Director of the
Office of Workers, Compensation Administration of the State of Louisiana, a
Certificate of Authority to Self-Insure, upon furnishing satisfactory proof of
the ability to self-insure and to compensate any or all employees of said
principal for injury or disability, and their dependents for death incurred or
sustained by said employees, pursuant to the terms provisions and limitations of
said Louisiana Workers' Compensation Act.

          NOW THEREFORE, the conditions of this bond or obligation are such that
if Principal shall pay and furnish compensation, pursuant to the terms,
provisions and limitations of said Louisiana Workers’ Compensation Act to its
employees for injury or disability, and to the dependents of its employees for
death incurred or sustained by said employees, then this bond or obligation
shall be null and void; otherwise to remain in full force and effect.

FURTHERMORE, it is understood and agreed that:

          1. This bond may be amended, by agreement between the parties hereto
and the Director of the Louisiana Office of Workers' Compensation
Administration, as to the identity of the principal herein named and, by
agreement of the parties hereto, as to the premium or rate of premium. Such
amendment must be by endorsement upon, or rider to, this bond, executed by the
surety and delivered to or filed with the Director.

          2. The surety does, by these presents, undertake and agree that the
benefits of this bond shall cover and extend to all past, present, existing and
potential liability of said principal, as a self-insurer, to the extent of the
amount herein named, without regard to specific injuries, date or dates of
injuries, happenings or events.

          3.       Should the principal post with the Director of the Louisiana
Office of Workers' Compensation Administration a replacement security deposit,
in the form of a surety bond, irrevocable letter of credit, cash, securities or
any combination thereof, in the full amount as may be required by the Director
to secure all incurred liabilities for the payment of benefits of said principal
under the Louisiana Workers’ Compensation Act, the surety is released from the
obligations under this surety bond upon the date of acceptance by the Director
of said replacement security deposit.

          4.       If the said principal shall suspend payment of workers’
compensation benefits or shall become insolvent or a receiver shall be appointed
for its business, and upon written demand by the Director, the undersigned
surety shall pay or cause to be paid to the Office of Workers' Compensation
Administration the entire amount of the bond within thirty (30) days of receipt
of such demand.

          5.       The surety shall have the right to cancel this bond at any
time by giving the principal and the Office of Workers' Compensation
Administration of Louisiana at least sixty (60) days prior written notice of its
desire to cancel the bond. Such cancellation, however, is not to affect its
liability as to any compensation for injuries to the principal's employees
occurring prior to the date of cancellation specified in such notice.

          6.       If any part or provision of this bond shall be declared
unenforceable or held to be invalid by a court or proper jurisdiction, such
determination shall not affect the validity or enforceability of the other
provisions or parts of this bond.

             This bond is issued for an indefinite term to begin on the 1st day
of July,  2000, and will continue in full force and effect unless terminated in
accordance with the above provisions.

             IN WITNESS WHEREOF,. the principal and surety have executed this
surety bond on the 17th day of July, 2000 .

WITNESSES:

LABOR READY SOUTHEAST, INC.

/s/ Gary Gibson
PRINCIPAL

FIDELITY AND DEPOSIT COMPANY OF MARYLAND

By:

/s/ Deborah L. Poppe
SURETY
Deborah L. Poppe, Attorney-in-Fact